Order filed, October 31, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00940-CV
                                 ____________

                            SHIN JAE-HO, Appellant

                                         V.

                AMERICAN BUREAU OF SHIPPING, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-54221


                                      ORDER

      The reporter’s record in this case was due October 22, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Michelle Miller Ognanovich, the official court reporter, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM